BLACKROCK FUNDS SM BlackRock Flexible Equity Fund (the “Fund”) Supplement dated February 27, 2015 to the Fund’s Statement of Additional Information dated January 28, 2015 Effective immediately, the following changes are made to the Fund’s Statement of Additional Information: The section entitled “Management and Advisory Arrangements — Information Regarding the Portfolio Manager” is revised as set forth below: The first paragraph is deleted in its entirety and replaced with the following: Peter Stournaras, CFA, is the portfolio manager and is primarily responsible for the day-to-day management of the Fund. The sub-section entitled “Other Funds and Accounts Managed” is deleted in its entirety and replaced with the following: The following table sets forth information about funds and accounts other than the Fund for which the portfolio manager is primarily responsible for the day-to-day portfolio management as of January 31, 2015. Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Peter Stournaras, CFA 14 6 1 0 0 0 $7.10 Billion $1.53 Billion $9.97 Million $0 $0 $0 The sub-section entitled “Portfolio Manager Compensation Overview — Discretionary Incentive Compensation” is deleted in its entirety and replaced with the following: Generally, discretionary incentive compensation for Fundamental Equity portfolio managers is based on a formulaic compensation program. BlackRock’s formulaic portfolio manager compensation program is based on team revenue and pre-tax investment performance relative to appropriate competitors or benchmarks over 1-, 3-and 5-year performance periods, as applicable. In most cases, these benchmarks are the same as the benchmark or benchmarks against which the performance of the Fund or other accounts managed by the portfolio managers is measured. BlackRock’s Head of Alpha Strategies determines the benchmarks or rankings against which the performance of funds and other accounts managed by each portfolio management team is compared and the period of time over which performance is evaluated. With respect to the portfolio manager, such benchmarks for the Fund and other accounts are: Lipper Large-Cap Core, Lipper Large-Cap Growth and Lipper Large-Cap Value Fund Classifications. A smaller element of portfolio manager discretionary compensation may include consideration of: financial results, expense control, profit margins, strategic planning and implementation, quality of client service, market share, corporate reputation, capital allocation, compliance and risk control, leadership, technology and innovation. These factors are considered collectively by BlackRock management and BlackRock’s Head of Alpha Strategies. The last sentence of the sub-section entitled “Portfolio Manager Compensation Overview — Distribution of Discretionary Incentive Compensation — Long-Term Incentive Plan Awards” is deleted and replaced with the following: Mr. Stournaras does not have unvested long-term incentive awards. The sub-section entitled “Portfolio Manager Beneficial Holdings” is deleted in its entirety and replaced with the following: As of January 31, 2015, the dollar range of securities beneficially owned by the portfolio manager in the Fund is shown below: Portfolio Manager Dollar Range of Equity Securities Beneficially Owned Peter Stournaras, CFA None Shareholders should retain this Supplement for future reference. SAI-FLEQ-0215SUP
